Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In re Andre Renor Evans                                      Original Mandamus Proceeding

 No. 06-19-00110-CR                                     Opinion delivered by Justice Stevens, Chief
                                                        Justice Morriss and Justice Burgess
                                                        participating.


       As stated in the Court’s opinion of this date, we find that the petition for writ of mandamus
should be dismissed as moot. Therefore, we dismiss the petition.


                                                       RENDERED JULY 17, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk